—In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Rockland County (Meehan, J.), entered January 22, 1999, which granted the motion of the defendant Good Samaritan Hospital for summary judgment dismissing the complaint insofar as asserted against it and denied her cross motion to compel further discovery.
Ordered that the order is affirmed, with costs.
The defendant Good Samaritan Hospital established a prima *309facie case for summary judgment dismissing the complaint insofar as asserted against it. The plaintiff failed to raise a triable issue of fact regarding the hospital’s alleged negligence in failing to supervise or revoke the privileges of the defendant doctors (see, Sledziewski v Ciofifi, 137 AD2d 186, 189; cf., Raschel v Risk, 110 AD2d 1067, 1068).
The plaintiff’s remaining contentions are without merit. Santucci, J. P., Altman, Friedmann and McGinity, JJ., concur.